DENY and Opinion Filed this 30th day of May, 2014.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-00606-CV

                               IN RE BRYAN ROWES, Relator

                 Original Proceeding from the 256th Judicial District Court
                                   Dallas County, Texas
                              Trial Court Cause No. 09-18237

                             MEMORANDUM OPINION
                        Before Justices Bridges, Lang-Miers, and Myers
                                  Opinion by Justice Bridges
       Relator filed this petition for writ of mandamus requesting that the Court direct the trial

court to withdraw its March 25, 2014 Order Regarding Access to Any and All of Bryan Rowes’

Computers, Tablets, and Cell Phones. The mandamus record does not demonstrate that the

errors complained of by relator were raised in the trial court. A court cannot grant mandamus

relief unless the error was raised in the trial court. A party seeking mandamus must direct the

Court to where the argument was presented to the trial court. TEX. R. APP. P. 33.1(a)(1)(A); In re

Waste Mgmt. of Texas, Inc., 392 S.W.3d 861, 877 (Tex. App.—Texarkana 2013, no pet.) (orig.

proceeding). Absent a showing that the issue was presented to the trial court, it is not preserved

for review. Waste Mgmt., 392 S.W.3d at 877. The purpose of this rule is to ensure that the trial

court has the opportunity to rule on matters for which parties later seek review in the appellate

court. Dolcefino v. Randolph, 19 S.W.3d 906, 926 (Tex. App.—Houston [14th Dist.] 2000, pet.

denied). As one court has recognized in the mandamus context, “it would be hard to conclude,
without circumstances that were highly unusual or that made a trial court's ruling void, that a trial

court could abuse its discretion in making a ruling for a reason that was never presented to the

court.” In re Bank of America, No. 01–02–00867–CV, 2003 WL 22310800, at *2 (Tex. App.—

Houston [1st Dist.] 2003, orig. proceeding) (mem. op.). Because, on the record before the Court,

there is no indication that relator’s complaints were raised in the trial court, we DENY the

petition for writ of mandamus.




140606F.P05
                                                      /David L. Bridges/
                                                      DAVID L. BRIDGES
                                                      JUSTICE




                                                –2–